United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1510
                          ___________________________

                                      Anteria Pratt

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                   Commissioner, Social Security Administration

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 26, 2018
                              Filed: December 4, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Anteria Pratt challenges a district court1 order affirming the denial of disability
insurance benefits (DIB). After careful consideration of Pratt’s arguments for

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
reversal, we agree with the district court that substantial evidence on the record as a
whole supports the administrative law judge’s (ALJ’s) determination that Pratt was
not entitled to DIB. See Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018)
(per curiam) (de novo review). Specifically, we find that substantial evidence
supports the ALJ’s determination that Pratt’s neck and back problems were not severe
impairments, see Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (severe
impairment is one which significantly limits claimant’s physical or mental ability to
engage in basic work activities); and that substantial evidence supports the ALJ’s
mental residual functional capacity determination, as the ALJ properly discounted the
opinion of the medical expert to the extent the expert suggested additional limitations,
see Estes v. Barnhart, 275 F.3d 722, 725 (8th Cir. 2002) (ALJ may reject opinion of
any medical expert if it is inconsistent with medical record as whole). Accordingly,
the judgment is affirmed.
                        ______________________________




                                          -2-